Detailed Action

Response to Remarks
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive.
The 35 USC § 101 rejection is not withdrawn in light of Applicants’ amendments.  Applicant asserts that to the extent the claims recent a mental process, the mental process has been integrated into a practical application of displaying the availability status of an individual in an open working environment by controlling the color of a GUI display on a network-connected device proximate workspace of the individual. (Remarks 8-9).  
In response, Examiner notes that the identified abstract ideas are not integrated into a practical application because the invention merely uses the technology to implement a computerized version of the abstract concept, rather than setting forth an improvement or otherwise applying the abstract idea in some other meaningful way (as set forth in MPEP 2106.05(a-c, e).  The claims do not improve the technical method of obtaining or displaying the data.  See MPEP 2106.04(d)(III). Rather, the claimed invention merely obtains historical data and other sources of the individual’s data, calculates a current availability status based on this data, and displays the color-coded results on a display device. The recited process, but for the generically recited computing devices and generic display device, may be performed in the human mind as a method of organizing human activity, for example the availability information may be displayed on a dry erase board near the individuals workstation. The recited limitations are directed to implementing the process using computing devices. The process is not necessarily rooted in computing technology, nor does it improve the operation of the computing devices or any other technical field. The claims are directed to a business process for improving a business problem using computing hardware, not a technical solution to a technical problem.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that while Mydeen teaches displaying availability data using a remote display unit, such as a projector, Mydeen fails to teach the free-standing network-connected device.
The examiner notes that the claimed device is disposed on a desk in the workspace. This is not a recitation of any specific desk in the workspace, merely that the availability data is displayed by a device 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 6-8, 10, 12-15, 17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1, 8, and 15 are directed to a method, product, and system under §101, each following a similar underlying series of steps.  The claims recite, calculating…a current availability status for the individual based on one or more of the historical usage data, the communication data, the calendar data and the statuses set data; calculating…a predicted future availability status for the individual based one or more of on the historical usage data, the communication data, the calendar data and the statuses set data.  This involves a step that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of computer components. That is, other than reciting “by the processor,” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for this language, the claim encompasses a user manually determining, for 
This judicial exception is not integrated into a practical application. In particular, claims 1 and 15 recite a processor as an additional element, while claim 8 additionally recites a non-transitory storage medium readable by a processing circuit and storing instructions).   Claims 1, 8 and 15 each recites as additional elements, obtaining….from selected network connected devices, a physical network-connected device, and visibly displaying on a physical network-connected device proximate a workspace of the individual the current availability status and the predicted future availability status of the individual to others in the open working environment.  The claimed invention does not improve the computer or its components’ functionality or efficiency, or otherwise change the way those devices function.  Rather, they are mere tools to apply the judicial exception. (MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the functional steps in the judicial exception amounts to no more than mere instructions to apply the exception. Obtaining various types of data from selected network devices and displaying information on a physical network-connected GUI device represents mere data gathering and outputting results which is regarded as insignificant extra solution activity because the displaying is not occurring in a particular way. MPEP 2106.05(g)(3). 
The dependent claims are likewise rejected because they recite claim elements that further define the limitations identified as judicial exceptions.  For example, claims 3, 5, 6, 10, 12, 13, 15, 17, 19, 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6-8, 10, 12-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cunico et al. (US 2016/0241496) in view of A. Mydeen, (US 2018/0097899) and Griffin et al. (US 2017/0331770) and further evidenced by Burgess (U.S. 5,815,554).  Examiner acknowledges that the publication document lists the inventor’s name as “A”, however, this is likely in error given corresponding international filing documents.  To avoid confusion, herein, the document will be referred to as “Mydeen.”
Concerning claims 1, 8, and 15, Cunico discloses a computer-implemented method, computer program product and processing system for determining and providing an availability status of an individual in an open working environment (Cunico, ¶¶4-6, method, system, and product), comprising: 
obtaining historical usage data for the individual from selected network-connected devices used by the individual in the open working environment (Cunico, ¶-¶ 20-21, obtains data from systems in Fig. 1, to include historical data); 
obtaining communication data, calendar data and statuses set data for the individual from the selected network-connected devices (Cunico, ¶-¶ 20-21, obtains data from systems in Fig. 1, to include messaging data, calendar and status data); 
calculating, by a processor, a current availability status for the individual based on one or more of the historical usage data, the communication data, the calendar data and the statuses set data, (Cunico, ¶38, determines availability status using historical data, communication data, and/or calendar data for the selected user).
Cunico does not disclose wherein the predicted future availability status for the individual includes predicted future availability status scores for each hour remaining in a current day.  However, Mydeen discloses wherein the predicted future availability status for the individual includes predicted future availability status scores for each hour remaining in a current day (Mydeen, e.g., ¶52, e.g., , the predictive model produces one or more confidence scores for the availability of the contact within various time ranges (e.g., x% confident in available within 1 hour, y% confident in available within 2 hours, z% confident in available within 24 hours). 
calculating, by the processor, a predicted future availability status for the individual based one or more of on the historical usage data, the communication data, the calendar data and the statuses set data (Cunico, Fig. 5, Ele. 555,  determine a predicted future availability status of selected user); and 

However, Mydeen discloses visibly displaying on a free-standing network-connected device proximate a workspace of the individual the current availability status and the predicted future availability status to others in the open working environment (Mydeen, ¶56, cloud-based computing system displayed via on-board computing device or remote display unit, e.g., on a wall).  
As additional evidence, in response to the assertion that the remote display device of Mydeen is not a free-standing network-connected device, Burgess also discloses a free-standing network-connected device proximate a workspace of the individual the current availability status and the predicted future availability status to others in the open working environment (Burgess, at least col. 3, lines 18-24, i.e., network-connected device unit located on the operators desk to display availability as depicted in Fig. 1B, Ele. 22).
wherein the predicted future availability status of the individual is displayed on a graphical user interface (GUI) of the physical network-connected device (Cunico, e.g., disclosed display device at ¶25, touchscreen display device with ¶54, stating that the system will updated the selected user’s status information.).  Additionally, Mydeen discloses wherein the predicted future availability status of the individual is displayed on a graphical user interface (GUI) of the physical network-connected device (Mydeen, ¶56,  i.e. cloud-based, devices that are displayed via on-board computing device displays or via remote display units associated with one or more computing devices. For example, user interfaces and information of various types are displayed and interacted with on a wall surface onto which user interfaces and information of various types are projected.)

It would have been obvious to one of ordinary skill in the art at the time of filing to have displayed the contact availability gleaned from the user’s system usage pattern and past scheduling data as described in Mydeen in the system executing the method of Cunico with the motivation of offering more detail about a contact's availability as taught by Mydeen over that of Cunico.
Neither Cunico nor Mydeen discloses wherein GUI displays color indicators for each hour remaining in the current day where a pigment of the color indicators is determined based on the predicted future availability status scores of the individual.  However, Griffin discloses wherein GUI displays color indicators for each hour remaining in the current day where a pigment of the color indicators is determined based on the predicted future availability status scores of the individual (Griffin, ¶19-20, i.e., describing the color-coded annular ring, which is similar to a clock face, showing the user’s current and future status for each hour of the remaining day).  
It would have been obvious to one of ordinary skill in the art at the time of filing to have visually represented presence or future availability information as in Griffin in the system executing the method of Cunico in view of Mydeen with the motivation of offering the ability to convey a user’s availability at a glance.  Griffin further contemplates a stand-alone monitor implementation of the method (Griffin, ¶16) as taught by Griffin over that of Cunico in view of Mydeen.
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided a free-standing network-connected device proximate a workspace of the individual as in Burgess in the system executing the method of Cunico in view of Mydeen and Griffin with the 

Concerning claims 3, 10, and 17, Cunico in view of Mydeen, Griffin and further evidenced by Burgess discloses wherein the predicted future availability status scores are numerical values that are greater than or equal to a minimum number and less than or equal to a maximum number and wherein the predicted future availability status scores consists of one decimal place (Cunico, ¶60, predicted availability in 10 minutes; also, ¶62, where user sets the boundaries for availability lookahead).
Concerning claims 5, 12, and 19, Cunico does not explicitly disclose however of Mydeen discloses wherein the current availability status includes a current availability status score (Mydeen, ¶52, availability for various time ranges, which would include currently).
Concerning claim 6, 13, and 20, Cunico in view of Mydeen, Griffin and further evidenced by Burgess discloses wherein the current availability status score is a numerical value that that is greater than or equal to a minimum number and less than or equal to a maximum number and wherein the current availability status score consists of one decimal place (Mydeen, In yet another example, the predictive model provides a first time that exceeds a threshold confidence for the contact becoming available. For example, with a confidence threshold of 51% and a contact with 5%, 60%, and 99% confidence scores).
Concerning claim 7 and 14, Neither Cunico nor Mydeen discloses, however Griffin discloses wherein the current availability status of the individual is provided using a graphical user interface that includes a color indicator that has a pigment determined based on the current availability status score (Griffin, at least ¶¶19-20, color coding the annular ring according to the status of the user).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624